DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending and examined herein per Applicant’s 02/08/2022 filing.  Claims 1, 8, and 15 are amended. No claims are canceled or newly added.

Response to Amendment
Applicant’s amendments to claim 1 are sufficient to overcome the 35 USC 112(a) rejection of the previous Office action. 

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues the claimed invention integrates any alleged judicial exception into a practical application by reflecting an improvement in the technical field of information processing.  Remarks p. 9.
Respectfully, the specification does not support Applicant’s argument.  The instant specification states:
[0046] This allows the information processing apparatus 1 to efficiently create the aggregated data 132. Therefore, the information processing apparatus 1 may be able to shorten the time for creating the aggregated data 132 and may be able to reduce the influence of the creation of the aggregated data 132 on other processes.

The specification discloses that the improvements of shorten time and reduce influence “may” happen not that is positively does occur as a result of the claimed invention.  For all of these reasons the rejection of the previous Office action is maintained.
Applicant's arguments filed with respect to the 35 USC 102 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
The Office Action’s reference to “first period” and “second period” simply being in reference to time series data of first sales data and of second sales data do not address “at the receiving of the instruction for aggregation.” Remarks p. 11.
Chen teaches “computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with a system, apparatus, or device running an instruction” (Chen [108]) and “the instructions, which run via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (Chen [111])
In the alternative Chen teaches using a model to aggregate data, see for example abstract “demand model for improved accuracy is achieved by individual sub-modeling method steps of: estimating a model for price movements and price dynamics from the time series data of unit-prices in the aggregated sales data; estimating a model for market share of each product in the retail category using the aggregated sales data and integrated additional product attribute data; and, estimating generating a model for an overall market demand in the retail category from the aggregated sales data.”  The Office understands the modeling of data to be the equivalent of instruction to aggregate.  Applicant fails to state why modeling of data in the aggregate is not analogous to the instruction for aggregation.  Where the modeling of Chen is viewed as type of complex math instruction.
For the all the reasons given above the rejection of the previous Office action is maintained. 
The Office Action’s reference to Chen’s mapping of price values, modeling, and calibrating does not correspond to “an instruction for aggregation.” Remarks p. 11.
The response above at 6.a. fully answers this question, see reply above.  For the all the reasons given above the rejection of the previous Office action is maintained. 
Chan never determines, at the time of creating the second sales data, that the first sale data (aggregated earlier) has changed into different data. Remarks p. 11
It is assumed that Application is referring to the claim element of “when the identified one or more aggregation results at the first timing include the first aggregation result using the first data that has changed into the second data”.  Chen teaches “aggregate retail sales data in the form of a set of time series for the unit sales and unit price over multiple stores” [44] and “data sets with a weekly reporting period, the time-series sequence may cover several weeks to months, or even years of data.  Similarly, the plurality of retail stores in the sales data set may all belong to a same retail chain, or belong to a plurality of retail chains within the same retail market geography” [47].  Chen uses data sets in weekly time units (for example) the sale data (variable) for a product (constant) thus the sales data changes week over week.  Sales data for product X becomes something different for product X in the subsequent weeks. 
For the all the reasons given above the rejection of the previous Office action is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to an apparatus (machine); claims 8-14 are to a method (process); and claim 15 is to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. An aggregation apparatus comprising: 
one or more memories that stores a plurality of pieces of data; and 
one or more processors coupled to the one or more memories and the one or more processors are configured to: 
identify, in response to receiving an instruction for aggregation, one or more aggregation results related to the instruction from a plurality of aggregation results of a plurality of periods stored in the one or more memories, the plurality of aggregation results being aggregated based on the plurality of pieces of data; 
determine of whether the identified one or more aggregation results at a first timing include a first aggregation result aggregated at a second timing using first data that has changed into second data the second data being different from the first data, the first timing being at the receiving of the instruction for aggregation, and the second timing being before the first timing,  
when the identified one or more aggregation results at the first timing include the first aggregation result using the first data that has changed into the second data acquire a second aggregation result by using the second data among the plurality of pieces of data; and 
perform aggregation for the received instruction by using the acquired second aggregation result and the one or more aggregation results other than the first aggregation result.

Where the claimed elements when read in light of the specification, the identified abstract elements are clearly to mathematical relationships as indicated by the plain language of the claim (i.e. aggregation, timing).  Where in light of the specification the common meaning of data aggregation is understood to mean a process where raw data is gathered and expressed in a summary form for statistical analysis, see previously attached “Data Aggregation” to IBM.    
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These additional elements are determined to be insignificant extra solution activity, where the step of “identify” is a step of data gathering.  Further the hardware components are found to be generic general purpose computing elements that do not practically integrate the abstract idea.  
Where 2106.05(g) MPEP states, the “term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
It is further noted that the nominal recitation of computing components are viewed as generic and general hardware components; rather than special purpose computer, see Spec [48-51].
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above the additional elements are found to be insignificant extra solution activity.  When these steps are considered individually and as part of the ordered combination, they are not found to be significantly more than the identified abstract idea.  Therefore these element cannot transform the abstract idea in to patent eligible subject matter. Further the hardware components are found to be generic general purpose computing elements that are not significantly more than the identified abstract idea when these elements are considered individually or as part of the ordered combination.  
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims have been amended to include the element of “determine of whether the identified one or more aggregation results at a first timing include a first aggregation result aggregated at a second timing using first data that has changed into second data the second data being different from the first data, the first timing being at the receiving of the instruction for aggregation, and the second timing being before the first timing,”.  The specification does NOT support “the second timing being before the first timing”; see for example specification at “perform determination of whether the identified one or more aggregation results include a first aggregation result aggregated by using first data at first timing before second timing of the receiving of the instruction” (Spec. [6]).
The other independent claims have similar defect and the dependent claims do not provide clarification to the issue raised above therefore these claims are rejected for the same reason given above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Pub 2012/0303411).
Claims 1, 8, and 15
Chen teaches an aggregation apparatus (Chen [111] “the present invention are described below with reference to . . . methods, apparatus (systems) and computer program products according to embodiments of the invention”) comprising: 
one or more memories that stores a plurality of pieces of data (Chen [26] “at least one memory device” where the storage of data is inherent to a memory nonetheless, see [55]); and 
one or more processors coupled to the one or more memories and the one or more processors are configured to (Chen [26] “at least one memory device connected to the processor unit, wherein the processor unit is configured to”):
identify, in response to receiving an instruction for aggregation, one or more aggregation results related to the instruction from a plurality of aggregation results of a plurality of periods stored in the one or more memories, the plurality of aggregation results being aggregated based on the plurality of pieces of data (Chen [27] “obtain aggregated sales data in a product category, the aggregated sales data comprising a combination of: a first sales data set having a time series of unit-prices and unit sales for a sales for a designated product set, in a product set from the product category product, the time series data being provided over a sequence of sales reporting periods from one or more retail stores” and [46] “the suitable data set for the demand modeling analysis is obtained, e.g., from a memory storage device” also see abstract); 
determine whether the identified one or more aggregation results at a first timing include a first aggregation result aggregated at a second timing using first data that has changed into second data, the second data being different from the first data, the first timing being at the receiving of the instruction for aggregation, and the second timing being before the first timing,   (Chen [17] “a first sales data set having a time series of unit-prices and unit sales for a set of designated products in a product set from the retail category; the time series data in this sales data set being provided over a sequence of sales reporting periods from one or more retail stores; and, a second sales data set including data associated with attributes of a product in the first sales data set” and [23] “mapping price values from the time series of unit-prices to a corresponding price mode; modeling dynamics of a price mode transition process; and, calibrating the price mode transition process by using a maximum likelihood estimation technique to estimate model parameters, wherein unit price predictions are obtained from the price dynamics model.”, where the forecast/prediction is the second data), 
when the identified one or more aggregation results at the first timing include the first aggregation result using the first data that has changed into the second data, acquire a second aggregation result by using the second data among the plurality of pieces of data; (Chen [44] “aggregate retail sales data in the form of a set of time series for the unit sales and unit price over multiple stores” and [47] “data sets with a weekly reporting period, the time-series sequence may cover several weeks to months, or even years of data.  Similarly, the plurality of retail stores in the sales data set may all belong to a same retail chain, or belong to a plurality of retail chains within the same retail market geography” and [77] “prediction of the unit price is then obtained from the price-mode dynamics model in one example embodiment, according to the following: Given a time period, if the price mode is unchanged in the next time period, then the predicted price is also left unchanged at the same value; otherwise, if there is a price mode transition, then the predicted price is set to a value that is closest to a current period from among the periods in which prices were in the new price mode”); and 
aggregation for the received instruction by using the acquired second aggregation result and the one or more aggregation results other than the first aggregation result (Chen [62] “table 50 from the primary data source providing the sales data, includes the data records for the unit sales (including unit quantity (products sold) column 58, revenue column 60 and unit price of a product as represented by column 62, and each record in table 50 corresponds to a product from the relevant choice set in a given store and in a given time period, e.g., a week.” and fig. 2A, where fig shows at least week “20060826” and “20060819” and UPC quantities represent different aggregated results and [3] “obtaining more accurate and comprehensive models for the demand modeling component that, as a result, yields significant improvements in the performance and effectiveness of the overall decision-support application”).
With respect to claims 8 and 15, which recite claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 2 and 9
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the determination includes:
identifying a time period of the first data (Chen [17]);
calculating a first hash value for the first data (Chen [44] and [62]);
calculating a second has value for the second data at the second timing, the second data including data corresponding to the first data for the time period of the first data (Chen [44] and [47]); and
determining that the first data has changed between the first timing and the second timing with the first hash value being different from the second hash value (Chen [44] and [62], see data from non-primary and/or auxiliary data sources and [99]).
With respect to claim 9, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 3 and 10
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the plurality of periods include a plurality of periods having different lengths (Chen [46], see daily, monthly or even quarterly reporting periods).
With respect to claim 10, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 4 and 11
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the one or more processors are configured to, when a third aggregation result related to the instruction is not aggregated, calculate the third aggregation result before the calculation of the second aggregation result (Chen [9] and [55] see from third-party information aggregators).
With respect to claim 11, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 5 and 12
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the determination is a process of performing the determination only for aggregation results with a possibility of being the first aggregation result from among the identified one or more aggregated results (Chen [17]).
With respect to claim 12, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 6 and 13
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the plurality of aggregation results include a plurality of aggregation results in a plurality of units of aggregation, and the first aggregation result includes a first plurality of aggregation results in the plurality of units of aggregation (Chen abstract and fig 2A).
With respect to claim 13, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 7 and 14
Chen teaches all the limitations of the aggregation apparatus according to claim 6, wherein the plurality of units of aggregation include at least one of a unit of stores that sell products and a unit of types of products (Chen abstract and fig. 2A and 2B).
With respect to claim 14, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joshi (US Pat 10,169,709 B2) teaches determine that a time duration of the first time series is above a first preset time duration and below a second preset time duration and, in response: aggregate the first time series with another time series to generate an aggregate time series; and use the aggregate time series as the first time series.
Balaji et al (US 2021/0374776 A1) teaches instructions; and at least one processor to execute the instructions to: aggregate marketing and sales data into a pool of data packets associated with different stores.
Fang et al (US 2022/0148016 A1) teaches the query further indicates an aggregation of product sales data over a predetermined time period and the instructions, when executed by the one or more processors, cause the one or more processors to perform steps including determining, based on the generated result, current sales data and historical sales data and determining, based on comparing the current sales data and the historical sales data, a change in the product sales data over the predetermined time period.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623